Conviction for the theft of property of the value of more than fifty dollars; punishment, two years in the penitentiary.
There has been filed with the clerk of this court a proper affidavit certifying that pending appeal this appellant escaped from the custody of the sheriff on January 27, 1938, and has not been recaptured, or returned to custody. Under the terms *Page 609 
of our statute this court is without jurisdiction to further consider said appeal.
The appeal is dismissed.
Appeal dismissed.